Citation Nr: 9931128	
Decision Date: 10/01/99    Archive Date: 11/12/99

DOCKET NO.  97-34 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1941 to 
October 1945.  He died in January 1997.  The appellant is the 
veteran's surviving spouse.

This appeal arises from a June 1997 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death, and denied a claim of entitlement to 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code.  A timely notice of 
disagreement and substantive appeal were received only as to 
the claim for service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The cause of the veteran's death was lung disease. 

2.  At the time of his death, the veteran was service 
connected for major depression with psychotic features, 
evaluated as 50 percent disabling.

3.  The claims file does not contain competent evidence 
establishing that there is a nexus between the veteran's 
fatal lung disease and any disease or injury incurred during 
service.

4.  The veteran was not permanently and totally disabled due 
to service-connected disability at the time of his death.



CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on January [redacted], 1997.  The cause of 
death in "part I" of the veteran's death certificate was 
listed as lung disease.  

At the time of his death, the veteran was service connected 
for major depression with psychotic features, evaluated as 50 
percent disabling.  His combined service-connected disability 
evaluation was 50 percent.

The appellant is the veteran's surviving spouse.  The 
appellant essentially asserts that the veteran's service-
connected disability contributed to his death.  Specifically, 
she asserts that the veteran attempted to commit suicide by 
drinking antifreeze in 1989, and that this caused the lung 
disease which led to his death.

The veteran's service medical records are silent as to 
treatment, complaints or a diagnosis involving a lung 
disorder.

VA hospital records, dated in February 1989, show that the 
veteran was treated for ethylene glycol 
ingestion/intoxication, and secondary metabolic acidosis.  
The Axis I diagnosis was major depression with psychotic 
features plus suicidal ideations.  This report is also 
remarkable for a notation that the veteran had a long history 
of smoking.

VA outpatient reports, dated in June 1996, include a chest X-
ray report which contains a diagnosis of right upper lobe 
suspicious and non-calcified irregular soft tissue mass 
lesion.  A needle biopsy subsequently revealed large cell 
carcinoma.  A VA hospital report, dated in July 1996, shows 
that he was evaluated for surgery and found not to be a 
candidate.  He was noted to have quit smoking twelve years 
before.  VA outpatient reports show that the veteran received 
radiation and other treatment through 1996, however, his 
condition continued to deteriorate.  A VA hospital report, 
dated in January 1997, shows that the veteran was admitted 
for complaints of confusion and weakness.  His final 
diagnoses were Stage IV large cell lung carcinoma, secondary 
respiratory arrest, and mental status changes.

An opinion from a chief, at a VA mental health center 
(signature illegible), dated in June 1997, and an opinion 
from a VA physician, William R. Bodner, M.D., dated in June 
1998, show that both physicians stated that the veteran's 
ingestion of anti-freeze in 1989 was a suicidal gesture 
related to his service-connected psychiatric disorder.

An opinion from a VA physician, J. C. Mueller, M.D., dated in 
July 1998, shows that Dr. Mueller stated that he had reviewed 
the veteran's C-file, and that he had consulted with a board 
certified VA oncologist.  Dr. Mueller further stated that 
both he and the oncologist agreed that there was no evidence 
to support the statement that the veteran's lung cancer was 
in any way related to the ingestion of ethylene glycol.

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation if a service-connected disability 
either caused or contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In order to be service 
connected, a disability must be the result of a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998). 

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

However, the threshold question is whether the appellant has 
presented evidence of a well-grounded claim.  To establish 
that a claim for service connection is well grounded, an 
appellant must demonstrate a medical diagnosis of a current 
disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997).  

Where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The assertions of a lay party on matters of medical causation 
or date of inception of a disease or disability are not 
sufficient to make a claim well grounded.  Moray v. Brown, 5 
Vet. App. 511 (1993).

In this case, there is no competent medical evidence in the 
record which establishes a nexus or link between the cause of 
the veteran's death and an in-service injury or disease.  
Specifically, the veteran was separated from service over 51 
years prior to his death, and his service medical records are 
negative for any complaints or treatment involving lung 
cancer.  Although the veteran appears to have ingested 
ethylene glycol in a suicidal gesture in 1989 that was 
related to his service-connected major depression, the claims 
file does not contain a competent opinion indicating that the 
veteran's service-connected disability contributed to his 
death, or that the veteran's cause of death is otherwise 
related to his service.  Accordingly, the appellant's claim 
must be denied as not well grounded.

In reaching its decision, the Board has considered the 
appellant's assertions that the veteran's service-connected 
disability is related to the cause of his death, to include 
the fact that he attempted suicide by ingesting ethylene 
glycol which she asserts is related to his lung disease.  
These contentions concern medical matters which are beyond 
the competency of lay persons.  For this reason, the 
contentions of the appellant, as they relate to the etiology 
of the disease process at issue, in the absence of adequate 
supporting medical authority, have no probative value.  
Espiritu, supra.  While his major depression may have been 
severe at the time of death, this condition was not listed in 
the death certificate as a cause of death. 

The Board has also considered the many medical articles 
submitted in support arguments that include the assertion 
that the veteran's lung disease was caused by the drinking of 
ethylene glycol in 1989.  However, the Board  finds that the 
cited material is general in nature, and that it does not 
reasonably approximate the clinical findings and medical 
history of the veteran's case.  Therefore, it does not 
provide medical evidence demonstrating a causal relationship 
between the veteran's service-connected disability and the 
cause of his death, or otherwise show that the veteran's 
cause of death is related to his service.  Accordingly, these 
articles do not serve to render the claim well grounded.  See 
Sacks v. West, 11 Vet. App. 314 (1998) (journal or treatise 
evidence insufficient to establish a well grounded claim 
where, standing alone, it does not discuss generic 
relationships with a "degree of certainty" such that, under 
the facts of a specific case, there is at least a plausible 
causality based upon objective facts rather than on 
unsubstantiated medical opinion).  Accordingly, the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied as not well-grounded.

Since the record does not include competent medical evidence 
that establishes a nexus or link between  the cause of the 
veteran's death and an in-service injury or disease, the 
Board finds that the appellant has not met her burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Accordingly, entitlement to service 
connection for the cause of the veteran's death must be 
denied.  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for a claim for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than her claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded or legally sufficient would be pointless 
and, in light of the law cited above, would not result in a 
determination favorable to her.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

